Citation Nr: 0925888	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  03-31 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial compensable disability rating for 
chronic sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel

INTRODUCTION

The Veteran had active military service from June 1968 to 
June 1972 and from November 1990 to February 1992.  He also 
had reserve service in the New York Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The Veteran appeared and testified at a Travel Board hearing 
held before the undersigned Veterans Law Judge in April 2004.


FINDINGS OF FACT

1.  The Veteran's chronic sinusitis is not productive of one 
or more incapacitating episodes per year requiring prolonged 
(lasting four to six weeks) antibiotic treatment; three or 
more non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting; or allergic rhinitis, with polyps or without polyps 
with greater than 50-percent obstruction of the nasal passage 
on both sides or complete obstruction on one side.

2.  The Veteran's dental problems and migraine headaches are 
not related to his service-connected chronic sinusitis


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
chronic sinusitis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.97, Diagnostic Codes 
6510 and 6522 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board notes that the Veteran's claim for service 
connection for chronic sinusitis was granted in the May 2002 
rating decision on appeal and was evaluated as 0 percent 
disabling.  The Veteran disagreed with the evaluation of this 
now service-connected disability in June 2002.  Thereafter 
the RO provided notice to the Veteran of how to establish an 
increased rating.  However, since the Veteran's claim was 
initially one for service connection, which has been granted, 
the Board finds that VA's obligation to notify the Veteran 
was met as the claim for service connection was obviously 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, any deficiency in the notice relating to 
the Veteran's appeal for an initial increased rating is not 
prejudicial to the Veteran.

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence.  

The duty to assist includes providing the Veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The Veteran was afforded VA examinations in 
October 2001 and June 2008.  Significantly, the Board 
observes that he does not report that the condition has 
worsened since he was last examined, and thus a remand is not 
required solely due to the passage of time.  See Palczewski 
v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-
95 (1995), 60 Fed. Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the Veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the Veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's service-connected chronic sinusitis has been 
evaluated as noncompensable under 38 C.F.R. § 4.97, 
Diagnostic Code 6510.  Sinusitis is to be evaluated under the 
General Rating Formula for Sinusitis (Diagnostic Codes 6510 
through 6514).  The criteria provide that a noncompensable 
evaluation is warranted where sinusitis is detected by X-ray 
only.  A 10 percent evaluation is warranted for one or two 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
for three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is warranted following radical surgery with chronic 
osteomyelitis, or for near constant sinusitis characterized 
by headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
note which follows these provisions indicates that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Codes 6510. 

The Veteran contends that he has constant symptoms of chronic 
sinusitis including sinus pain, congestion, headaches and 
purulent discharge, and that he has been treated almost 
constantly with antibiotics for this disability.  In 
addition, he contends that, due to his chronic sinusitis, he 
has had multiple teeth removed with infection in the bone and 
gums of his right upper jaw and chronic pain in the right 
upper jaw/gums, eye and forehead causing severe headaches.  

The Board notes that both VA and non-VA treatment records 
show that, beginning in 2003, the Veteran began complaining 
of infections of both his sinuses and his right upper jaw and 
gums.  Prior treatment records dating back to 1999, although 
showing the Veteran's reports of having chronic sinusitis, 
fail to show any active disease on physical examination or 
any medication prescribed for the Veteran's sinus complaints.  
Sinus x-rays from July 1999 and a maxillofacial CT scan from 
May 2002 were both negative for sinusitis.  In addition, in 
February 2003, the Veteran was seen in the emergency room at 
a private hospital with complaints of an upper respiratory 
infection.  The assessment was acute bronchitis and chronic 
sinusitis.  The Veteran was given a 14-day round of 
antibiotics to take and discharged home.  In March 2003, the 
Veteran was seen for follow up at VA.  The treatment note 
indicates that the Veteran complained of continued symptoms 
relating to his sinuses; however, he acknowledged that he did 
not complete the round of antibiotics previously given to 
him.  The physician also noted that the Veteran had been seen 
by ENT who felt that he suffers more from chronic seasonal 
allergies and rhinitis than anything else.  The physician 
questioned whether the Veteran had a sinus infection or 
perennial allergies.  The physician indicated he believed it 
was most likely that the Veteran was having an allergy 
exacerbation, but gave him a "Z-pak" (i.e., antibiotic 
Zithromyacin) anyway to see how he would respond.

In April 2003, both dental and medical records show treatment 
with antibiotics for an infection, but the source of the 
infection is unclear.  Dental records show there was an 
infection in the area of a previously extracted tooth (number 
4) in the right upper jaw, and he was given a 14-day round of 
antibiotics to take.  When it did not clear by May 2003, they 
opened and scraped the infected area clean.  Follow up dental 
treatment notes indicate that this appeared to clear this 
infection.  However, the medical treatment records show the 
Veteran's continued complaints of problems with pain and 
swelling of the right upper jaw/gums and right eye and 
headaches.  In addition, the medical treatment records show 
that the Veteran's medical care providers diagnosed him to 
have sinusitis and treated him with various antibiotics 
throughout 2003.  In 2004, the Veteran was also treated twice 
with antibiotics for sinusitis.  The Board notes, however, 
that there is a lack of diagnostic testing during this period 
of time to confirm whether the Veteran, in fact, had active 
sinusitis, except for a May 2003 CT scan of the head that 
indicates that the part of the sinuses visible were normally 
aerated.

To answer the question of whether a relationship exists 
between the Veteran's service-connected chronic sinusitis and 
his dental problems, the Board remanded the Veteran's claim 
in December 2004 for a VA examination to obtain a medical 
opinion.  The Veteran underwent the requested VA examination 
in June 2008.  

Although the Veteran reported a long history of treatment 
with antibiotics for sinusitis and brought a February 2008 x-
ray that reportedly showed left maxillary sinusitis, the 
examiner stated that the Veteran had been misdiagnosed with 
chronic sinusitis and, hence, mistreated with antibiotics.  
The examiner stated that, despite the Veteran's history of 
treatment, CT scans taken in May 2002 and November 2006 
showed only mild mucosal thickening of the paranasal sinuses 
that was consistent with allergies.  The examiner had 
previously had the opportunity to examine the Veteran in 
October 2002, when he saw the Veteran for a VA ENT consult.  
The examiner noted in his June 2008 report that, in 2002, the 
Veteran smoked two packs of cigarettes a day and drank three 
plus pints of alcohol a day.  The Veteran reported that he 
continues to smoke, although he was trying to decrease his 
smoking intake, and that he drank one to two pints of vodka a 
day up to February 2008.  The examiner noted that, in 2002, 
he recommended to the Veteran that the most important aspect 
to treating his nasal condition was changing his personal 
habits, such as smoking and drinking, and controlling his 
environment to reduce contaminates.  He also offered to refer 
him for allergy testing, but apparently this was not pursued.  

The examiner also noted that the Veteran had undergone 
neurology work up for his headaches, which were thought to be 
atypical migraines.  He noted that the doctors thought the 
Veteran has atypical fascial pain and wanted to rule out 
trigeminal neuralgia or peripheral neuropathy due to the 
Veteran's alcohol consumption.  The Veteran responded well to 
Neurontin, Amitriptyline, Zomig and Gabapentin.  The Veteran 
reported having an MRI in June 2005 that showed "frontal 
lobe atrophy."  

Despite all this, the examiner said that the "CAT (sic) 
scans are the [C]adillac diagnostic procedures of sinus 
pathology and the mild nature of this condition would 
contraindicate the past history of ongoing sinusitis for 
which antibiotic treatment was necessary that the patient 
apparently has had, in spite of the lack of proper diagnosis.  
Again apparently the patient's personal hygiene of alcohol 
and smoking has not been [taken] seriously and although the 
patient mentions tooth extractions, this is often the case 
when there is medical/dental confusion as to the cause of 
pain in the face."  

Physical examination showed that the nasal mucous membranes 
were dry with thick scabbing, but no discharge, on both sides 
of his nasal cavities.  The nasopharynx was clear.  
Hypopharynx was within normal limits but showed uniformly dry 
membranes.  Palpation of the face showed some tenderness over 
his maxilla, but this was only consistent with the amount of 
pressure the examiner used in palpating his maxillary antra.  
The impression was allergic rhinosinusitis, multiple 
allergies, dental extractions, and atypical face pain.

As to the question of whether there is a relationship between 
the Veteran's service-connected chronic sinusitis and the 
dental problems, the examiner stated that the Veteran's 
clinical signs of facial swelling and pain mimicked sinusitis 
although it was probably an allergic reaction; in fact, he 
has never had sinusitis as such is not shown by all the 
negative CT scans.  Thus, the examiner opined that there is 
no relationship between the Veteran's dental problems (all 
due to atypical facial pain) in this case and his sinuses.  
Instead the Veteran's reluctance to pursue an allergy workup 
and the errors in diagnosis and treatment unfortunately have 
produced his present condition. 

Given the June 2008 VA examiner's opinion and the lack of 
objective diagnostic evidence of the presence of sinusitis 
during 2003 and 2004, the Board finds that the preponderance 
of the evidence is against finding that a compensable 
disability rating is warranted.  The Board does not deny that 
the Veteran was treated with antibiotics multiple times 
throughout 2003 and 2004 for what is diagnosed in the medical 
treatment records to be sinusitis, but the evidence fails to 
show by objective diagnostic testing that sinusitis was in 
fact present.  Moreover, the June 2008 VA examiner (who also 
examined the Veteran in 2002) clearly advised that the 
diagnosis of sinusitis was incorrect and the treatment with 
antibiotics was inappropriate.  He clearly stated in his 
report that the Veteran's atypical fascial pain mimicked 
sinusitis, and what the Veteran had was actually an allergic 
reaction as sinusitis was not shown on any of the CT scans 
taken over the years. 

Thus, without clear objective diagnostic testing to 
contradict the examiner's opinion, the evidence fails to 
establish that the Veteran in fact had any episode of 
sinusitis during the appeal period.  Furthermore, the June 
2008 VA examiner clearly stated that the condition of the 
Veteran's sinuses had not changed since he last saw him in 
2002, which the examiner clearly took as significant in 
determining that the Veteran's chronic sinus condition was 
not chronic sinusitis but allergic rhinosinusitis.    

As for the Veteran's claims that his service-connected 
chronic sinusitis has caused severe headaches, the Board 
finds that the medical evidence is against finding that the 
Veteran's headaches are related to his service-connected 
disability.  Rather, the medical evidence shows that the 
Veteran underwent neurological work up in March 2005 by a 
private neurologist who diagnosed him to suffer from cluster 
headaches or migraine variant.  He indicated that treatment 
is complicated by excessive alcohol use, but placed the 
Veteran on Depakote and Neurontin.  The Depakote was later 
discontinued, but the Neurontin was increased, and was noted 
to be sufficient to reduce the Veteran's headaches to only a 
few times per week.  Thus, from this evidence, it is clear 
that the nature of the Veteran's headaches is not sinus-
related but rather are migraine, which have responded well to 
prophylactic treatment with Neurontin.

The Board notes that it does not question the sincerity of 
the Veteran that his dental problems and headaches are 
related to his service-connected chronic sinusitis.  As a lay 
person, however, he is not competent to establish a medical 
diagnosis or show a medical etiology merely by his own 
assertions because such matters require medical expertise.  
See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran 
is not professionally qualified to offer a diagnosis or 
suggest a possible medical etiology, his statements are 
afforded little weight as to whether a nexus exists between 
dental problems and headaches and his service-connected 
chronic sinusitis.  As the Veteran has not presented any 
medical opinion that contradicts that of the June 2008 VA 
examiner, the preponderance of the evidence is against a 
finding of such a nexus relationship.

In addition, given the VA examiner's diagnosis of allergic 
rhinosinusitis, the Board has considered whether a 
compensable disability rating is warranted under Diagnostic 
Code 6522, which evaluates allergic or vasomotor rhinitis.  
The Board finds that a compensable disability rating is not 
warranted as the medical evidence fails to show that the 
Veteran has nasal polyps or that this has been productive of 
obstruction of the nasal passages greater than 50 percent on 
both sides or completely on one side.

Finally, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
the present case as the evidence fails to establish that 
there are exceptional circumstances that render the schedular 
evaluation to be inadequate, such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Although the Veteran contends that he has not been 
able to work because of frequent episodes of sinusitis, the 
evidence does not actually show that the Veteran is unable to 
be employed because of this disability.  Rather the evidence 
shows that it is the Veteran's psychiatric disabilities that 
affect his employability.  Neither does the evidence show 
that the Veteran has had frequent periods of hospitalization 
due to his sinus problems that has interfered with his 
employment or daily life.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).   Thus the Board finds that the 
preponderance of the evidence is against referral of the 
Veteran's claim for extraschedular consideration.

The preponderance of the evidence being against the Veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, the Veteran's claim must be denied.



ORDER

Entitlement to a compensable disability rating for chronic 
sinusitis is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


